Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered August 10, 2004, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant never sought to withdraw his plea of guilty before he was sentenced so as to preserve his claim that his plea was not intelligently, voluntarily, and knowingly made (see People v Lopez, 71 NY2d 662 [1988]; People v Hull, 300 AD2d 411 [2002]; People v Harris, 291 AD2d 458 [2002]; People v Nieves, 289 AD2d 342 [2001]). Further, the defendant’s valid and unrestricted waiver of his right to appeal precludes appellate review of his claim that the sentence imposed was excessive (see People v Hidalgo, 91 NY2d 733 [1998]; People v Headley, 289 AD2d 341 [2001]).
The defendant’s remaining contention is without merit. Florio, J.P., Crane, Ritter and Lifson, JJ., concur.